UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6212


LUCIUS ELWOOD MCLEAN,

                Plaintiff – Appellant,

          v.

L. A. OLIGMUELLER, JR., Detective;          DISTRICT   ATTORNEY’S
OFFICE; B. J. BARNES; SGT. LINEIR,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:09-cv-00953-TDS-LPA)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lucius Elwood McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lucius Elwood McLean seeks to appeal the magistrate

judge’s order and recommendation to dismiss McLean’s 42 U.S.C.

§ 1983    (2006)     complaint       without       prejudice.           This    court      may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),     and     certain     interlocutory           and      collateral          orders,

28 U.S.C.       § 1292     (2006);    Fed.       R.   Civ.    P.    54(b);      Cohen      v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).                                 The

magistrate       judge’s    order     is     neither     a    final      order       nor    an

appealable interlocutory or collateral order.                      Moreover, where a

magistrate judge has been designated by a district court judge

to submit “proposed findings of fact and recommendations for the

disposition” of a prisoner petition challenging conditions of

confinement under 28 U.S.C. § 636(b)(1)(B) (2006), the parties

must be given fourteen days within which to “serve and file

written objections,” and the district judge is required to “make

a   de   novo    determination       of    those      portions     of    the    report     or

specified        proposed     findings        or      recommendations           to    which

objection is made.”            28 U.S.C. § 636(b)(1) (2006 and Supp. 1A

2009).          Accordingly,    we        dismiss     the     appeal      for    lack       of

jurisdiction.        We dispense with oral argument because the facts




                                             2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3